        Case 3:17-cv-00101-RDM Document 197 Filed 01/22/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :      3:17-CV-101
              v.                            :      (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                             SPECIAL MASTER ORDER

       Now, this 22nd day of January, 2019, IT IS HEREBY ORDERED THAT the agenda

for the status conference scheduled for January 28, 2019, at 11:00 a.m. in the Mediation

Center of the William J. Nealon U.S. Courthouse and Federal Building, Scranton, PA.

Counsel shall include, but not be limited to, discussions of the following matters:

       A. A description of the present status of discovery, covering what discovery has
          been completed, what discovery remains to be completed, and existing discovery
          and dispositive motion deadlines.
       B. A description of the outstanding discovery disputes, including whether any
          disputes require an evidentiary hearing, and a description of reasonably
          anticipated discovery disputes.
       C. Prioritization of discovery disputes for resolution.
       D. Submission of materials for resolution of any discovery disputes, including the
          process of submitting materials for review in camera.
       E. Briefing, argument and hearing schedules.
       F. The possibility of conducting proceedings in Washington, D.C., to save expenses
          for the parties.
       G. Payment of the Special Master fees and expenses in accordance with paragraph
          6 of Judge Mariani’s order of January 16, 2019, appointing the Special Master.
 Case 3:17-cv-00101-RDM Document 197 Filed 01/22/19 Page 2 of 2




H. The possibility of retention of a law clerk to the Special Master to assist with
   research and preparation of orders and Reports and Recommendations.


                                            s/ Thomas I. Vanaskie
                                            THOMAS I. VANASKIE
                                            SPECIAL MASTER
